Exhibit 10.2
AMENDMENT TO
STOCK PLEDGE AGREEMENT
THIS AMENDMENT TO STOCK PLEDGE AGREEMENT (this “Amendment”) is made and entered
into as of March 19, 2010 by and between Supplemental Manufacturing &
Ingredients, LLC, an Arizona limited liability company (“Debtor”) and
HealthSport, Inc. a Delaware corporation (“Secured Party”).
RECITALS
WHEREAS, Debtor has purchased stock in Secured Party pursuant to that certain
Stock Purchase Agreement dated November 6, 2009 by and between the parties (the
“Stock Purchase Agreement”). In connection therewith, Debtor and Secured Party
executed that certain Promissory Note dated as of December 1, 2009 (the “Note”),
as well as that certain Stock Pledge Agreement dated as of December 1, 2009 (the
“Stock Pledge”) and that certain Escrow Agreement dated as of December 1, 2009
(collectively, all such documents, the “Stock Purchase Documents”);
WHEREAS, in connection with the execution of Amendments to each of the Note and
Stock Purchase Agreement of even date herewith, Debtor and Secured Party desire
to amend the terms of the Stock Pledge as set forth herein;
NOW, THEREFORE, in consideration of the covenants set forth herein, and for
other good and valuable consideration, intending to be legally bound hereby, the
parties agree as follows:
1. Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the respective meanings ascribed to them in the Stock Pledge.
2. Release of Shares from the Pledge. Section 3 of the Stock Pledge is hereby
amended and restated in its entirety as follows:
Section 3. Release of Shares from the Pledge. The security interest and pledge
created by this Agreement shall continue in effect so long as any Secured
Obligation is owed to Secured Party. The Shares shall be released from the
pledge, and certificates representing the amount of the released Shares shall be
delivered from the Escrow Agent to the Debtor, free and clear of any liens or
encumbrances imposed by this Agreement, as follows:

  a)  
3,333,333 shares upon payment of the $500,000 payment under the Note due on
November 15, 2009;

  b)  
13,666,667 shares upon payment of the $2,050,000 payment under the Note due on
May 15, 2010;

 

 



--------------------------------------------------------------------------------



 



  c)  
16,666,667 shares upon payment of the $2,500,000 payment under the Note due on
July 15, 2010; and

  d)  
19,666,667 shares on payment of all remaining amounts due under the Note, at
which point the Escrowed Resignations shall be released from the escrow and
delivered to Debtor.

In the event that Debtor makes any payments to Secured Party or for the benefit
of Secured Party as contemplated under Sections 2A or 10 of the Note, as
amended, Debtor shall have the right to demand the early release of the Shares
from the pledge, and certificates representing the amount of the early release
Shares shall be delivered from the Escrow Agent to the Debtor, free and clear of
any liens or encumbrances imposed by this Agreement, promptly after such demand.
3. Limited Recourse Indebtedness. Section 11 of the Stock Pledge is hereby
amended and restated in its entirety as follows:
Section 11. Limited Recourse Indebtedness. Subject only to Section 10 of the
Note, as amended, and notwithstanding any other provision of this Agreement, any
related agreement or document or any applicable law or provision of the UCC,
Secured Party (and its successors and assigns) by acceptance of this Agreement
agrees that (i) no action based on an Event of Default under this Agreement
other than a foreclosure action under this Agreement shall be brought against
Debtor, its principals, members, officers, managers, employees, agents or other
affiliates (collectively, the “Nonrecourse Parties”), (ii) in any action to
foreclose the Security Interest, the Nonrecourse Parties shall not be liable for
any deficiency between the amount due and payable under the Secured Obligations
and the proceeds of any foreclosure sale, and (iii) no deficiency or other money
judgment (other than a foreclosure judgment) will be sought against one or more
Nonrecourse Parties based on an Event of Default under this Agreement. Further,
except as expressly stated herein, nothing contained in this Section shall be
deemed to release or impair any part of the Secured Obligations or the Security
Interest or to limit or otherwise prejudice in any manner the rights of Secured
Party to foreclose the Security Interest under this Agreement or to enforce any
rights or remedies provided under the Secured Obligations or this Agreement.
4. Counsel. The parties hereby acknowledge that (i) Keller Rohrback P.L.C. has
represented only Debtor in connection with the Stock Purchase Documents and this
Amendment; and (ii) Secured Party has been represented by other legal counsel in
connection with the Stock Purchase Documents and this Amendment.
5. Conflicts; Reaffirmation; Waiver. In the event of any conflict or
inconsistency between the provisions of the Stock Purchase Documents and the
provisions of this Amendment, the provisions of this Amendment shall govern.
Except to the extent expressly amended hereby, all terms and conditions of the
Stock Purchase Documents shall remain in full force and effect. Each party
hereto hereby expressly ratifies and affirms all such terms and conditions as of
the effective date hereof. Secured Party hereby acknowledges and agrees that no
events of default of Debtor have occurred, or exist as of the date first set
forth above, under the Note and the other Stock Purchase Documents.

 

2



--------------------------------------------------------------------------------



 



6. Governing Law; Jursidiction. THIS AMENDMENT AND THE OBLIGATIONS OF THE
PARTIES HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PROVISIONS
THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. Each party hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this Amendment. Each party is
hereby authorized to submit, as conclusive evidence of such waiver of jury
trial, this Amendment to a court that has jurisdiction over the subject matter
of such litigation and the parties to this Amendment.
7. Additional Acts and Assurances. Each party hereto agrees to do all such
things and take all such actions, and to make, execute and deliver such other
documents and instruments, as shall be reasonably requested to carry out the
provisions, intent and purpose of this Amendment, including without limitation
amending any Stock Purchase Document as may be necessary to reflect the revised
provisions as set forth herein.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal as of the date first above written.

            Debtor:
Supplemental Manufacturing & Ingredients, LLC, an Arizona limited liability
company
      By:   Ferrel Raskin         Its: Chief Executive Officer             

            Secured Party:
HealthSport, Inc. a Delaware corporation
      By:   Robert Davidson         Its: President             

 

3